Citation Nr: 1120826	
Decision Date: 05/27/11    Archive Date: 06/06/11

DOCKET NO.  06-04 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel



INTRODUCTION

The Veteran had active duty service from July 1972 to July 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 Regional Office (RO) in Waco, Texas rating decision, which denied the claims on appeal.

The claims were remanded by the Board in April 2008 and December 2009 for additional development.  The requested development having been completed, the matter again is before the Board.


FINDINGS OF FACT

1.  The preponderance of the evidence of record is against finding that the Veteran's right knee disability or residuals thereof is etiologically related to a disease, injury, or event in service.

2.  The preponderance of the evidence of record is against finding that the Veteran's left knee disability or residuals thereof is etiologically related to a disease, injury, or event in service.

3.  The preponderance of the evidence of record is against finding that the Veteran's back disability or residuals thereof is etiologically related to a disease, injury, or event in service.


CONCLUSIONS OF LAW

1.  A chronic right knee disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).

2.  A chronic left knee disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).

3.  A chronic back disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the Department of Veteran's Affairs (VA) has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

VCAA letters dated in May 2004 and April 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.

The April 2008 letter explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file, to include VA medical records after March 2009, as directed by the December 2009 Board remand.  In addition, the December 2009 Board remand directed the RO/AMC to obtain records from the Social Security Administration (SSA).  These record were obtained and associated with the claims file.  Private treatment records noted by the Veteran have been obtained, to the extent available.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claim.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4).  The Board notes that the Veteran was provided VA examinations in December 2004 and April 2009, with an addendum added in September 2009.  During the April 2009 VA examination, the Veteran was diagnosed with bilateral knee and back disabilities.  Initially, based on the Veteran's representations and the service treatment records, the examiner opined that the bilateral knee and back disabilities were related to service.  The September 2009 addendum offered a different opinion, noting the 1983 automobile accident and opining that the arthritis of the knees was due to the wear and tear of the aging process and that the back disability could not be attributed to service without resorting to speculation as the service treatment records did not include any x-rays and the Veteran's in-service complaints were for soft tissue injuries whereas his current problems involved degenerative joint and disc disease.  Despite the change in the examiner's opinion, the Board finds the April 2009 examination report and September 2009 addendum to ultimately be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claim.

Based on the association of VA treatment records, the April 2009 VA examination report and September 2009 addendum, the association of records from SSA, and the April 2008 notice letter, the Board finds that there has been substantial compliance with its April 2008 and December 2009 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2010).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Certain diseases, to include arthritis, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).  As there is no evidence or claim that the Veteran was diagnosed with arthritis of either knee or the back within one year of service the above provision is not applicable.

In the alternative, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Veteran contends that his current bilateral knee and back disabilities were incurred in active service, although he has not provided any basis or theory for that contention.      

The Veteran's service treatment records reflect a normal examination of the spine and extremities at the time of entrance into service.  While the Veteran did report occasional back pain, the Board notes that the presumption of soundness on entrance cannot be overcome simply based on vague representations of the Veteran of a past history of symptoms during the entrance examination or thereafter.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (holding that a veteran's self-report that he had previously suffered from "depression or excessive worry" prior to service was insufficient to rebut the presumption of soundness as was found in 38 U.S.C.A § 1111); see also Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  As such, the Veteran will be presumed to have entered service in sound condition.  38 U.S.C.A. §§ 1111 (West 2002 & Supp. 2010).  

In addition, the service treatment records include an August 1972 treatment record wherein the Veteran complained of upper back pain, with no history of back injury.  The pain was in the spinal cord from the neck down.  On examination, there was evidence of spasm and the Veteran was put on a running restriction for 48 hours.  Several days later, the Veteran reported right knee pain for 1 week.  On examination, there was slight swelling and pain, but no crepitus.  No formal diagnosis was made.  On follow-up for the Veteran's back pain, spasms were noted and x-ray showed questionable spondylolysis at L4.  A further follow-up noted negative straight leg raises and that the Veteran wanted out of the Marine Corps.  He was returned to duty.  In November 1972, the Veteran complained of left tibial pain and that he felt his bones were rubbing together wrong.  He also indicated a history of left knee locking prior to entry into service.  The Veteran continued to complain of left knee problems, reporting problems since September 1972.  The impression was strained ligaments.  X-rays were normal, but there was pain to palpation on the medial aspect of the tibia and fibula.  In December 1972, he reported that the pain began in boot camp when he stepped on a rock while running.  The impression was pain in the left leg of an undetermined cause and was put on light duty for 2 weeks.  In January 1973 the Veteran reported unchanged left leg pain, but noted a history of back pain since 1967 that was relieved with chiropractic adjustment.  The impression was mild left chondromalacia patella.  Subsequent x-rays of the spine were negative.  Later in January 1973, the Veteran reported hurting his left knee when he fell on it when trying to jump into his rack.  Another January 1973 treatment record was of the opinion that the Veteran was malingering.  

In March 1973, the Veteran reported that he did not like the Marine Corps and felt a desire to jump out the window of the barracks at times.  The Veteran was afforded a psychiatric evaluation in March 1973.  At that time, he requested assistance in obtaining a discharge as he could no longer tolerate people bothering him and pushing him around.  The examiner noted that the Veteran's service record appeared satisfactory, but that his health records revealed an emerging pattern of questionable aches, pains, and illnesses that appeared to be the beginning of a downward spiral unless he responded to counseling.  The impression was passive-aggressive personality and the examiner recommended discharge from service for unsuitability if counseling, discipline, or other methods did not provide lasting benefit.  The Veteran's commanding officer recommended a follow-up psychiatric evaluation in June 1973 because there had been no change in his attitude, behavior, or mental status and his performance had deteriorated, as predicted in the March 1973 evaluation.  The Veteran threatened to go on unauthorized absence if not discharged.  The examiner concluded that because of his attitude psychotherapy, in the context of military service, would be unhelpful and recommended the Veteran be discharged for unsuitability.  The Veteran's July 1973 separation examination noted no abnormalities of the spine or lower extremities.

After service, the evidence does not suggest, nor has the Veteran explicitly contended, that he sought treatment for his knees or back until January 1983.  At that time, the Veteran was struck by a motor vehicle while standing on the side of the road.  He incurred a fractured left femur, fractured left clavicle, fractured pelvis, and a closed head injury.  Contemporaneous x-rays of the cervical, thoracic, and lumbar spines were unremarkable.  The Veteran underwent an open reduction and internal fixation of the left femur.  Thereafter, however, he experienced pain and swelling of the left knee and underwent an arthrotomy in June 1983.  A September 1984 treatment record indicated that the Veteran had done well until the previous month when he experienced pain and swelling in the knee while jogging.  The Veteran underwent a chondroplasty for the left knee pain.  In April 1985, the Veteran reported pain in the elbows, shoulders, and right and left knees.  He indicated that there was ongoing litigation regarding his left knee.  In November 1986, the Veteran reported pain for the previous year and in September 1986 twisted the knee, after which he was very symptomatic.  The Veteran underwent a partial medial and poster meniscectomy.  

A July 1994 record indicated a normal right knee and degenerative changes in the left knee.  A January 1995 letter from the Veteran's private physician noted the past left meniscectomy and that he had significant degenerative arthritis in the left knee.  He also noted chronic lower back pain.  The Veteran attributed these and multiple other complaints to the hit and run accident in 1983.  

In April 1995, in a claim for SSA benefits, the Veteran reported daily pain in the left knee and back that had worsened in the previous 2 months.  A June 1998 MRI showed minimal central focal spondylosis and protrusion at T5-T6, with no impingement on the nerve root, and a normal lumbar spine.  In January 2000, the Veteran reported that he initially injured his left knee in February 1983.  He was diagnosed with left knee chronic ACL tear, severe medial compartment arthrosis, mild lateral compartment arthrosis, and a previous medial and lateral meniscectomy.  He had surgery to correct the problems later in 2000, to include a total knee arthroplasty.  In March 2000, the Veteran reported spasms in the back and right leg following the epidural for the left knee surgery.

In May 2004, the Veteran reported a chronic history of back pain.  He noted his 1983 accident, but did not report problems related to his military service or thereafter.  He underwent an L4-L5 laminectomy for the back pain.  

In December 2004, the Veteran was afforded a VA examination.  The examiner noted that due to multiple requests by the Veteran for reassignment he was offered a medical discharge, which he declined.  He was deemed unfit for continued duty by psychiatric examiners in June 1973 and recommended for discharge.  The examiner noted review of the claims file and service treatment records.  The examiner indicated, at the time of the examination, there were no x-rays of the knees or back and most of the medical records were unrelated to the knees or back.  The examiner noted that multiple records indicated that the Veteran was a poor historian, and the examiner concurred.  The examiner extensively discussed the service treatment records.  The Veteran reported multiple past surgeries on the left knee, the last being a total knee replacement, but otherwise was unable to provide any specifics or dates as to the surgeries.  The Veteran indicated that the knee replacement was possibly related to a motor vehicle accident.  The examiner stated that the Veteran appeared to have a major cognitive problem or was unwilling to cooperate.  With respect to the etiology of the Veteran's back problems, the examiner discussed the multiple in-service complaints, but concluded that a definitive diagnosis was never made and that the studies appeared limited.  With respect to the Veteran's knees, the examiner noted the in-service notation of chondromalacia and ligament stress and strain, but that the records were clearly superficial and inadequate in terms of providing sufficient information for a definitive diagnosis while on active duty.  The examiner stated that there were no medical records regarding the knees from 1973 to 2004, except a possible notation of a motor vehicle accident in approximately 1991.  Given the absence of a definitive diagnosis of a knee or back injury while in service and the indication of a post-service motor vehicle accident, the examiner stated that it was most likely that the Veteran injured or re-injured his back and knees after service, but that without more records a true opinion as to etiology would be speculation.

A July 2005 x-ray included a diagnosis of mild degenerative arthritis of the right knee.  A December 2008 MRI of the spine, showed degenerative disc disease and degenerative joint disease at multiple levels.  In January 2009, the Veteran reported a 10 year history of back pain, but denied any trauma.

The Veteran was afforded a VA examination in April 2009.  The examiner noted review of the claims file.  With respect to the left knee, the examiner noted the problems reported in service and the diagnoses of soft tissue injury and chondromalacia in service.  The Veteran reported that after service his left knee continued to give him pain, which progressed until a 1994 MRI showed medial and collateral menisci tears, after which he underwent an arthroplasty, meniscectomies, chondroplasties, debridement, and a total knee replacement in 2004.  As to the right knee, the examiner noted treatment for swelling in service in 1972 and the Veteran reported ongoing pain thereafter.  As to the lumbar spine, the Veteran reported pain starting in 1972 and ongoing thereafter.  The examiner noted the May 2004 laminectomy and that the Veteran reported relief until 2006 when the pain returned.  After examination, the examiner diagnosed degenerative disc disease at L4-L5 with canal stenosis and multiple left knee disabilities.  As to etiology, the examiner noted that the Veteran was seen in service for knee and back complaints and, therefore, opined that it was at least as likely as not that the knee and back conditions were traceable to his military service.

As the April 2009 VA examination report failed to address the significance of the intervening 1983 motor vehicle accident and the absence of complaints or treatment between separation in 1973 and the 1983 accident, the RO requested an addendum opinion to address these considerations.  In the resulting September 2009 addendum and correcting opinion, the examiner opined that the degenerative arthritis of the knees was due to wear and tear from the aging process.  The examiner noted the 1983 motor vehicle accident and the Veteran's fractured femur, but concluded that they did not cause the current degenerative arthritis of the knees.  As to the Veteran's lumbar spine, the examiner indicated that the in-service back injury appeared to be a soft tissue injury and that without x-rays from service, any opinion as to a link between such injury and the current degenerative disc and joint disease would be speculation.

Based on this record, the Board concludes that the Veteran does have a current diagnosis of back and right and left knee disabilities.  The pertinent inquiry, therefore, is whether the Veteran has a disease or injury in service that has been medically linked to his current disabilities.  Having reviewed the complete record, the Board concludes that the preponderance of the evidence is against finding that the Veteran's current back and bilateral knee disabilities were incurred in or aggravated by his military service.

In this regard, the Board finds there is no credible evidence of record demonstrating continuity of back or knee problems from service or a link between any in-service back or knee problems and his current back and knee disabilities.  In reaching this decision, the Board has considered the Veteran's statements during his VA examinations recounting a continuity of back and knee problems from service.  

The Board notes that a lay person generally is competent to report physical symptoms and other evidence of symptomatology, such as the onset of back or knee pain.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the above notwithstanding, the Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, the "inherent characteristics" of the Veteran's current statements as to a continuity of back and knee problems from service are inconsistent with the objective medical record and the Veteran's own contemporaneous statements.  

The Veteran now claims that he incurred back and bilateral knee disabilities in service and experienced continuous back and bilateral knee problems from service.  As noted above, the Veteran did report back and knee problems in service.  Indeed, there are several diagnoses included in the service treatment records.  Significantly, however, although the Board notes the August 1972 x-ray showing questionable spondylosis at L4, subsequent January 1973 x-rays were wholly negative.  Of even greater note, there are also notations in the service treatment records suggesting that the Veteran was malingering and an in-service psychiatric evaluation concluded that his in-service back and knee complaints were suspect and likely based on his desire to be released from service.  The December 2004 VA examiner also concluded that the notations of chondromalacia and other diagnoses were based on superficial examination and evidence and inadequate in terms of providing sufficient information for a definitive diagnosis.  Thus, there is no clear medical evidence of a back or knee disability in service.  Nor is there medical evidence of ongoing back or knee problems after service.  Indeed, the first evidence of complaints of or treatment for back or knee problems is following the January 1983 accident where the Veteran was struck by a motor vehicle.

The only evidence of continuing back and bilateral knee problems from service to the time of his 1983 accident is the Veteran's recent statements made in the course of claim for VA compensation benefits.  Prior to filing his most recent claim, in March 2004, the Veteran had consistently attributed the onset of his back and bilateral knee problems to his January 1983 accident.  During numerous treatment visits for his back and knees, the Veteran discussed his 1983 accident, but never discussed any prior symptomatology due to his military service or other factors.  The treatment records even indicate that the Veteran was involved in litigation over his left knee injury, strongly suggesting that the left knee disability was attributed to some incident or event other than his military service.  The Board also finds it extremely significant that the Veteran brought claims for entitlement to service connection for a nervous breakdown and a skin condition in April 1999, but failed to bring a contemporaneous claim for his back and bilateral knees.  The Board finds it reasonable to conclude that if the Veteran were experiencing continued problems with his back and bilateral knee as a result of his military service, then he would have brought a claim for back and bilateral knee disabilities contemporaneous to the psychiatric and skin claims.  The Board finds that all of these factors weigh heavily against finding as credible the Veteran's current assertions of in-service back and bilateral knee disabilities followed by a continuity of back and bilateral knee symptomatology.

The Board also has considered the case of Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), wherein the Court held that the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  However, this is not a case in which the record is merely silent regarding whether he experienced injury or complaints in service.  Rather, this is a case where the record shows that the Veteran's complaints were considered, but diagnostic studies were negative and examining professionals, including during a psychiatric evaluation, determined that he was most likely malingering.  Moreover, after service, the Veteran consistently attributed the onset of his back and bilateral knee problems to his 1983 post-service accident and it was not until he brought his claim for benefits that he first asserted that his current problems were related to his military service.      

In short, the Board gives greater credence and weight to the contemporaneous medical records filed in this matter than to the recent assertions of a continuity of back and bilateral knee problems, made in support of his claim.  Regardless of whether the Veteran is purposely mischaracterizing the events in service and thereafter or unintentionally doing so, the ultimate conclusion is that his current statements regarding a continuity of back and bilateral knee symptomatology since service simply are not credible evidence.  As discussed above, there are objective documents and the Veteran's own statements that directly refute his claim of suffering in-service back and bilateral knee disabilities and a continuity of back and knee symptomatology thereafter.  Because of the inconsistency, the Board finds that the Veteran's allegations have no probative value.

In reaching this determination, the Board has considered the multiple notations, including those of the December 2004 VA examiner, that the Veteran was a poor historian and unable to provide an accurate history regarding his symptomatology.  The Board acknowledges that there are instances where the Veteran appears to have been unable or unwilling to provide full histories regarding his back and knee problems.  Other records, however, include extensive histories supplied by the Veteran indicating that his memory problems are intermittent or due to an unwillingness to answer.  As such, the Board finds that the Veteran's statements made over the course of many years to multiple private treatment professionals to be of significant probative value.

As the Veteran's statements as to a continuity of back and knee problems are not credible, the Board further finds that the April 2009 VA medical opinion linking the Veteran's back and bilateral knee disabilities to service is not compelling.  Furthermore, as noted in the RO's subsequent request for an addendum opinion, the Veteran reported his back and knee problems as a continuity without noting the intervening 1983 accident, to which he had previously attributed his back and knee problems.  The physician's conclusions were premised on the Veteran's representation that he experienced ongoing back and knee problems from service with no intervening trauma to the back or knees.  As those statements have been discredited, the physician's opinion is based on inaccurate facts.  The Board need give no weight to a medical opinion based on inaccurate facts.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (holding that the Board may reject a medical opinion that is based on facts provided by the Veteran that have been found to be inaccurate or that are contradicted by other facts of record); see also Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on a veteran's statement renders a medical report incredible only if the Board rejects the statements of the Veteran).

The Board gives greater weight to the September 2009 VA examiner's addendum opinion.  Therein, the examiner considered the intervening 1983 accident, but concluded that the Veteran's degenerative arthritis of the knees was unrelated to the accident, but rather due to the normal wear and tear of the aging process.  As to the Veteran's current back disability, the examiner noted that the in-service problems were noted to be soft tissue injuries and that without x-ray evidence it would speculative to link his current degenerative disc and joint disease to a soft tissue injury.  In that regard, the Board notes that a possible connection is too tenuous a basis on which to grant service connection.  The reasonable doubt doctrine requires that there be a "substantial" doubt and "one within the range of probability as distinguished from pure speculation or remote possibility."  38 C.F.R. § 3.102; see also Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 462 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (holding that any medical link that is speculative, general or inconclusive in nature is of no probative value and not a sufficient basis to grant service connection).

The Board has considered the Court's holding in Jones v. Shinseki, 23 Vet. App. 382 (2010), that, when a medical examiner concludes that he or she is unable to provide a nexus opinion without speculation, this alone does not make the medical opinion inadequate, as a medical opinion with such language may be adequate if the examiner sufficiently explains the reasons for this inability.  Id. at 389-90.  In this case, the Board concludes that the September 2009 VA examination report addendum did provide sufficient reasons for being unable to provide a concrete opinion.  Specifically, the examiner noted that the Veteran's in-service problems involved the soft tissue, whereas the current disabilities involved the disc and joints.  Given the foregoing, the Board finds the September 2009 VA examination report addendum adequate, but that it may not serve as a basis for granting service connection.

In addition, the Board notes that a January 26, 1973 service treatment record indicated that a lumbar spine x-ray series showed no evidence of pathology.  While the Board observes that the April 2009 VA examiner overlooked this evidence when rendering his opinion, as this evidence would only tend to disprove the Veteran's claim, the Board finds that the failure to consider this evidence was harmless and that a remand to consider this evidence is not required.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

As there is no credible evidence of a continuity of symptomatology since service, no indication that the Veteran is competent to render a medical opinion otherwise linking his current back and bilateral knee disabilities to service, and there is no other probative medical evidence linking any current back or bilateral knee disabilities to any incident of military service, the Board concludes that the preponderance of the evidence is against granting service connection.  

As the preponderance of the evidence is against the claims, the benefit-of-the-doubt rule does not apply, and the claims for entitlement to service connection for back and bilateral knee disabilities must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2009); See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).



ORDER

Entitlement to service connection for a right knee disability, to include degenerative arthritis, is denied.

Entitlement to service connection for a left knee disability, to include degenerative arthritis, status post medial and lateral meniscectomies, debridement, and total knee arthroplasty, is denied.

Entitlement to service connection for a back disability, to include degenerative disc disease and degenerative joint disease, is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


